Title: From Benjamin Franklin to John Ross, 8 June 1765
From: Franklin, Benjamin
To: Ross, John



Dear Sir,
London, June 8. 1765
If, according to the Custom here, I congratulate you on your having a severe Fit of the Gout, I cannot avoid mixing some Condolance with my Congratulations: For I too have lately had a Visit, or rather a Visitation, from the same Friend (or Enemy) that confin’d me near a Fortnight. And notwithstanding the salutary Effects People talk of, to comfort us under our Pain, I fancy we should both of us willingly hazard being without them, rather than have these Means of procuring them too frequently repeated. I may possibly be, as they tell me, greatly oblig’d to the Gout; but “The Condition of this Obligation, is such” that I cannot heartily say, Thank-ye. I hope however that your slow Recovery prov’d at length a perfect one: And I pray that your establish’d Health may long continue.
The Outrages committed by the Frontier People are really amazing! But Impunity for former Riots has emboldened them. Rising in Arms to destroy Property publick and private, and insulting the King’s Troops and Forts, is going great Lengths indeed! If, in Mr. Chief’s Opinion, our Resolves might be call’d Rebellion What does the Gentleman call this? I can truly say it gives me great Concern. Such Practices throw a Disgrace over our whole Country, that can only be wip’d off by exemplary Punishment of the Actors, which our weak Government cannot or will not inflict. And the People I pity, for their want of Sense. Those who have inflam’d and misled them have a Deal to answer for.
Our Petition, which has been becalm’d for some time, is now getting under Way again, and all Appearances are for us. I hope before Capt. Friend sails, to be able to give you some Account of our Progress. My respectful Compliments to Mrs. Ross, and my Friends the young Ladies, to whom I wish every Felicity. I am, dear Sir, Your most obedient humble Servant
B Franklin
John Ross, Esqr


Extract from Governor F. letter,
June 8th. The Negotiation with the Proprietors is now att an End, and Mr. Jackson and I have set apart next Week to Wait on Lord Halifax. Mr. Greenville Lord Hillsborough &c. in order to forward the Petitions, in which as Yet, I Can Neither see nor hear of any reason to doubt Success.

